DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2002-171796) (Applicant cited) in view of Buntrock (DE 3502100) and further in view of Yasui (US 2016/0355170).
Regarding claim 1, JP ‘796 discloses a brake device (see FIG. 1; translation (Applicant provided), ¶ 0020) comprising: a first electricity storage device (1) comprising a battery (see translation, ¶ 0015) that functions as a vehicle power source (see ¶ 0015), a brake mechanism (3, 4, 5) configured to generate a braking force by an electric motor (2) that is driven by receiving power supply from the first electricity storage device (1) and a second electricity storage device (6) comprising an electric capacitor (see translation, ¶ 0016), the second electricity storage device storing higher voltage than the first electricity storage device (see translation, ¶¶ 0015, 0016), wherein the second electricity storage device supplies electric power to the electric motor when the electric motor is required to be driven at higher rotating speed than a predetermined rotating speed (see translation, ¶¶ 0002, 0027-0030; FIGS. 3(a), 3(b)), with the second electricity storage device storing higher voltage than the first electricity storage device (see translation, ¶¶ 0015, 0016).
JP ‘796 does not disclose that the second electricity storage device supplies electric power to the electric motor when the first electricity storage device has a voltage equal to or lower than a predetermined value.
Buntrock teaches a brake (see machine translation, ¶ 0004) comprising a first electricity storage device (1a), and a second electricity storage device (10a) that supplies electric power to the electric motor when the first electricity storage device has a voltage equal to or lower than a predetermined value (see machine translation, ¶¶ 0030, 0031). 
It would have been obvious to configure the brake device of JP ‘796 to have the second storage device provide electrical energy in the event that the voltage of the first storage device falls below a threshold to increase safety by providing a backup power source in the event of failure of the first storage device (see e.g. Buntrock, machine translation, ¶ 0031). 
JP ‘796 does not disclose that the second electricity storage device is a double layer capacitor.  
Yasui teaches a brake device (see Abstract, FIG. 2) comprising an electricity storage device (BWH) that is an electric double layer capacitor (see ¶ 0097).  
It would have been obvious to configure the capacitor of JP ‘796 as a double layer capacitor to provide storage device that has a small internal resistance and can be rapidly charged/discharged (see Yasui, ¶ 0097).  
Regarding claim 2, JP ‘796 discloses that the situation where the electric motor is required to be driven at higher rotating speed than the predetermined rotating speed is when emergency brake is applied (see translation, ¶ 0018).  
Regarding claim 3, JP ‘796 discloses a brake device (see FIG. 1; translation (Applicant provided), ¶ 0020) comprising: a first electricity storage device (1) comprising a battery (see translation, ¶ 0015) that functions as a vehicle power source (see ¶ 0015), a brake mechanism (3, 4, 5) configured to transmit a thrust to a piston (22) that moves brake pads (4) pressed against a disc (5) by an electric motor (2) that is driven by receiving power supply from the first electricity storage device (1) and a second electricity storage device (6) comprising an electric capacitor (see translation, ¶ 0016), the second electricity storage device storing higher voltage than the first electricity storage device (see translation, ¶¶ 0015, 0016), wherein the second electricity storage device supplies electric power to the electric motor when the electric motor is required to be driven at higher rotating speed than a predetermined rotating speed (see translation, ¶¶ 0002, 0027-0030; FIGS. 3(a), 3(b)), with the second electricity storage device storing higher voltage than the first electricity storage device (see translation, ¶¶ 0015, 0016).
JP ‘796 does not disclose that the second electricity storage device supplies electric power to the electric motor when the first electricity storage device has a voltage equal to or lower than a predetermined value.
Buntrock teaches a brake (see machine translation, ¶ 0004) comprising a first electricity storage device (1a), and a second electricity storage device (10a) that supplies electric power to the electric motor when the first electricity storage device has a voltage equal to or lower than a predetermined value (see machine translation, ¶¶ 0030, 0031). 
It would have been obvious to configure the brake device of JP ‘796 to have the second storage device provide electrical energy in the event that the voltage of the first storage device falls below a threshold to increase safety by providing a backup power source in the event of failure of the first storage device (see e.g. Buntrock, machine translation, ¶ 0031). 
JP ‘796 does not disclose that the second electricity storage device is a double layer capacitor.  
Yasui teaches a brake device (see Abstract, FIG. 2) comprising an electricity storage device (BWH) that is an electric double layer capacitor (see ¶ 0097).  
It would have been obvious to configure the capacitor of JP ‘796 as a double layer capacitor to provide storage device that has a small internal resistance and can be rapidly charged/discharged (see Yasui, ¶ 0097).  
Regarding claim 4, JP ‘796 discloses that the situation where the electric motor is required to be driven at higher- 16 - rotating speed than the predetermined rotating speed is when emergency brake is applied.  
Regarding claim 5, JP ‘796 discloses that the situation where the electric motor is required to be driven at higher rotating speed than the predetermined rotating speed is when the piston is propelled toward the disc from a farthest position from the disc (see FIG. 3B, ¶ 0027; higher voltage power supply operates from the start of braking).
Regarding claim 6, JP ‘796 discloses a motor control device (see FIG. 1; translation (Applicant provided), ¶¶ 0015-0020) that switches between a first electricity storage device (1) and a second electricity storage device (6) (see translation, ¶ 0016) capable of storing higher voltage than the first electricity storage device to supply electric power to an electric motor (see ¶¶ 0015, 0016), the first electricity storage device comprising a battery (see translation, ¶ 0015), the second electricity storage device (6) comprising an electric capacitor (see translation, ¶ 0016), the motor control device being configured to supply electric power from the second electricity storage device to the electric motor (see ¶¶ 0015, 0016), with the second electricity storage device storing higher voltage than the first electricity storage device (see ¶¶ 0015, 0016), wherein the second electricity storage device supplies electric power to the electric motor when the electric motor is required to be driven at higher rotating speed than a predetermined rotating speed (see translation, ¶¶ 0002, 0027-0030; FIGS. 3(a), 3(b)), with the second electricity storage device storing higher voltage than the first electricity storage device (see translation, ¶¶ 0015, 0016).
JP ‘796 does not disclose that the second electricity storage device supplies electric power to the electric motor when the first electricity storage device has a voltage equal to or lower than a predetermined value.
Buntrock teaches a brake (see machine translation, ¶ 0004) comprising a first electricity storage device (1a), and a second electricity storage device (10a) that supplies electric power to the electric motor when the first electricity storage device has a voltage equal to or lower than a predetermined value (see machine translation, ¶¶ 0030, 0031). 
It would have been obvious to configure the brake device of JP ‘796 to have the second storage device provide electrical energy in the event that the voltage of the first storage device falls below a threshold to increase safety by providing a backup power source in the event of failure of the first storage device (see e.g. Buntrock, machine translation, ¶ 0031). 
JP ‘796 does not disclose that the second electricity storage device is a double layer capacitor.  
Yasui teaches a brake device (see Abstract, FIG. 2) comprising an electricity storage device (BWH) that is an electric double layer capacitor (see ¶ 0097).  
It would have been obvious to configure the capacitor of JP ‘796 as a double layer capacitor to provide storage device that has a small internal resistance and can be rapidly charged/discharged (see Yasui, ¶ 0097).  
Response to Arguments
Applicant's arguments filed 16-Jun-2022 have been fully considered but they are not persuasive. 
Regarding independent claims 1, 3 and 6, Applicant argues that “the Buntrock second energy store 10 is not configured to supply electric power to the electric motor, when the first electricity storage device has a voltage equal to or lower than a predetermined value, with the second electricity storage device storing higher voltage than the first electricity storage device.” (See Amendment, page 8).  However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  JP ‘796 teaches that the second energy storage device stores higher voltage than the first electricity storage device (see ¶¶ 0015, 0016).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

July 16, 2022